76 F.3d 377
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Van Prince WELCH, Plaintiff-Appellant,v.UNKNOWN NURSE;  UNKNOWN SHERIFF, Defendants-Appellees.
No. 95-7513.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 16, 1996.Decided:  January 29, 1996.

Van Prince Welch, Appellant Pro Se.
Before WIDENER, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint as frivolous under 28 U.S.C. § 1915(d) (1988).   We have reviewed the record and the district court's opinion for an abuse of discretion and find no reversible error.   Accordingly, we affirm the district court's dismissal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED